Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 2, 10, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Dongdong, et al. "StyleBank: An Explicit Representation for Neural Image Style Transfer." 2017 IEEE Conference on Computer Vision and Pattern Recognition (CVPR). IEEE, 2017 (hereinafter referred to as “Chen”) in view of Heirich, US 9,223,551 B1 (hereinafter referred to as “Heirich”).

Regarding claim 1, Chen discloses a method of enhancing a digital image, the method comprising: receiving the digital image (see Chen pg. 2772, Fig. 1 showing ‘Image I’); determining, from the digital image, an appearance that includes a plurality of prime layers, each prime layer of the plurality of prime layers representing a distinctive visual style (see Chen pg. 2772, Fig. 1 and ‘3. StyleBank Network’ where multiple StyleBank Layers ‘K’ are applied to multiple ‘Feature maps F’ derived from ‘Image I’ via the network); computing a prime layer image for each prime layer that matches the visual style represented by the prime layer; and generating an enhanced image by blending at least two prime layer images as defined by the (see Chen pg. 2776, Figs. 9 and 10, and Equations (5) and (6), where both ‘w’ and ‘M’ are weights varied by the user to blend the multiple visual styles and/or portions of images).
Chen does not explicitly disclose receiving a digital image sequence that has multiple image frames; and a graph that includes a plurality of prime nodes.
However, Heirich discloses receiving a digital image sequence that has multiple image frames (see Heirich col. 5, lls. 23-30, where the video processor receives video comprising image frames from the camera); and a graph that includes a plurality of prime nodes (see Heirich col. 7, lls. 45-65, where “[t]he RenderGraph is in the form of a DAG (Directed Acyclic Graph) with a filter associated with each node of the DAG”).
It would have been obvious to one of ordinary skill in the art at the time of filing to apply the StyleBank Network of Chen to the videos of Heirich, because it is predictable that users would benefit from changing the styles of their videos in a manner that pleases them.  Furthermore, it would also have been obvious to one of ordinary skill in the art at the time of filing to use the graph of Heirich to implement the programming of Chen’s StyleBank Network, because it is predictable that doing so would improve efficiency (see Heirich col. 6, lls. 40-52, where the operations are ‘efficient’ and considered ‘O(n)’).

Regarding claim 2, Chen discloses wherein blending the at least two prime layer images includes applying separate weights to each of the at least two prime layer images, the method further comprising refining the enhanced image to achieve a specific visual appearance by adjusting the separate weights used in blending (see Chen pg. 2776, Figs. 9 and 10, and Equations (5) and (6), where both ‘w’ and ‘M’ are weights varied by the user to blend the multiple visual styles and/or portions of images).
Heirich discloses receiving a digital image sequence that has multiple image frames (see Heirich col. 5, lls. 23-30, where the video processor receives video comprising image frames from the camera).

Regarding claim 10, Chen discloses a system comprising: receive a digital image (see Chen pg. 2772, Fig. 1 showing ‘Image I’); determine, from the digital image, an appearance that includes a plurality of prime layers, each prime layer of the plurality of prime layers representing a distinctive visual style (see Chen pg. 2772, Fig. 1 and ‘3. StyleBank Network’ where multiple StyleBank Layers ‘K’ are applied to multiple ‘Feature maps F’ derived from ‘Image I’ via the network); compute a prime layer image for each prime layer that matches the visual style represented by the prime layer; and generate an enhanced image by blending at least two prime layer images as defined by the appearance (see Chen pg. 2776, Figs. 9 and 10, and Equations (5) and (6), where both ‘w’ and ‘M’ are weights varied by the user to blend the multiple visual styles and/or portions of images).
a processing device; and a memory device including instructions that are executable by the processing device (see Heirich col. 3, lls. 20-27, and col. 4, lls. 13-40, where a computer with processors and memories executes the programming code) for causing the processing device to: receive a digital image sequence that has multiple image frames (see Heirich col. 5, lls. 23-30, where the video processor receives video comprising image frames from the camera); and a graph that includes a plurality of prime nodes (see Heirich col. 7, lls. 45-65, where “[t]he RenderGraph is in the form of a DAG (Directed Acyclic Graph) with a filter associated with each node of the DAG”).
It would have been obvious to one of ordinary skill in the art at the time of filing to apply the StyleBank Network of Chen to the videos of Heirich, because it is predictable that users would benefit from changing the styles of their videos in a manner that pleases them.  Furthermore, it would also have been obvious to one of ordinary skill in the art at the time of filing to use the graph of Heirich to implement the programming of Chen’s StyleBank Network, because it is predictable that doing so would improve efficiency (see Heirich col. 6, lls. 40-52, where the operations are ‘efficient’ and considered ‘O(n)’).  Lastly, it would also have been obvious to one of ordinary skill in the art at the time of filing to use the computer hardware of Heirich to implement the programming of Chen’s StyleBank Network, because it is predictable that using commercially available computer hardware would be the most convenient platform for implementing the software.

Claim 19 is rejected under the same analysis as claim 10 above.

Regarding claim 11, Chen discloses blend the at least two prime layer images by applying separate weights to each of the at least two prime layer images, wherein further including refining the enhanced image to achieve a specific visual appearance by adjusting the weights used in blending (see Chen pg. 2776, Figs. 9 and 10, and Equations (5) and (6), where both ‘w’ and ‘M’ are weights varied by the user to blend the multiple visual styles and/or portions of images).
(see Heirich col. 3, lls. 20-27, and col. 4, lls. 13-40, where a computer with processors and memories executes the programming code) to receive a digital image sequence that has multiple image frames (see Heirich col. 5, lls. 23-30, where the video processor receives video comprising image frames from the camera).

Allowable Subject Matter
Claim(s) 3-9 and 12-18, and 20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Pertinent prior art: Tang, Ying, et al. "Multi-style video stylization based on texture advection." Science China Information Sciences 58.11 (2015): 1-13, which discloses blending various textures to achieve a desired output image appearance; Yuan et al., US 2020/0342570 A1, which discloses a style transfer algorithm for video image sequences; and Liu et al., US 2020/0364838 A1, which discloses a weighted style transfer algorithm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663